DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the other surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim. As best understood, “the other surface” should be --another surface--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2017/0178798] in view of Moon et al. [U.S. Pub. No. 2016/0086714] and Okubo et al. [JP 2014-197590].
Regarding Claim 17, Yoon et al. shows a coil component (Figs. 2-3) comprising: 
a body (see Figs. 2-3) including a support member (20), an internal coil (31, 41) supported by the support member (see Figs. 2-3), and an encapsulant (10) configured to encapsulate the support member and the internal coil (see Figs. 2-3, Paragraphs [0009], [0073]); and 
first (81) and second (82) external electrodes disposed on external surfaces of the body (see Figs. 2-3) and connected to the internal coil (see Figs. 2-3, Paragraphs [0054], [0057]), 
wherein the support member (20) has a through-hole (center hole, see Figs. 2-3), a via hole (via hole for element 51), and through-openings (through-openings for elements 33, 43, Paragraphs [0054], [0058]) spaced apart from the through-hole and the via hole (see Figs. 2-3) and disposed on end portions of the support member, respectively (see Figs. 2-3, Paragraphs [0054], [0058]), 
the internal coil (31, 41) includes a first coil (31) disposed on one surface of the support member (see Figs. 2-3) and a second coil (41) disposed on another surface of the support member (see Figs. 2-3), 
the first and second coils (31, 41) have end portions (33, 43) filling the through-openings, respectively, of the support member (see Figs. 2-3, Paragraphs [0054], [0058]) and extending 
Yoon et al. does not explicitly show a first insulating layer is disposed on at least one surface of the body, and a second insulating layer is disposed on at least the other surface opposing the one surface of the body, and the first insulating layer has one end portion extending between the end portion of the first coil and the first external electrode, and the second insulating layer has one end portion extending between the end portion of the second coil and the second external electrode, and such that theDB1/ 125563138.16Application No. 16/365,093 end portions of the first and second coils extend beyond both the one surface and the another surface of the support member in the thickness direction.
Moon et al. shows an electronic component (Figs. 5 with teachings from Figs. 1-3) teaching and suggesting an encapsulant (50) configured to encapsulate the support member (20) and the internal coil (42, 44, see Fig. 5, Paragraph [0021]); and first (left element 80) and second (right element 80) external electrodes disposed on external surfaces of the body (see Fig. 5) and connected to the internal coil (see Fig. 5), wherein the support member (20) has a through-hole (through-hole for element 55, see Fig. 5, Paragraph [0045]), a first insulating layer (top layer element 60) is disposed on at least one surface of the body (see Fig. 5), and a second insulating layer (bottom layer element 60) is disposed on at least the other surface opposing the one surface of the body (see Fig. 5), and the first insulating layer has one end portion (see Fig. 5 and Drawing 1 below, end portion E1) extending between the end portion of the first coil and the first external electrode (see Fig. 5 and Drawing 1 below, end portion E1 extends between the end portion of element 42 and top portion of left element 80), and the second insulating layer has one end portion (see Fig. 5 and Drawing 1 below, end portion E2) extending between the end portion of the second coil and the second external electrode (see Fig. 5 and Drawing 1 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first insulating layer is disposed on at least one surface of the body, and a second insulating layer is disposed on at least the other surface opposing the one surface of the body, and the first insulating layer has one end portion extending between the end portion of the first coil and the first external electrode, and the second insulating layer has one end portion extending between the end portion of the second coil and the second external electrode as taught by Moon et al. for the coil component as disclosed by Yoon et al. in to facilitate insulation (Paragraph [0064]) and to serve as a plating spreading prevention layer (Paragraph [0080]).
Yoon et al. in view of Moon et al. does not explicitly show such that theDB1/ 125563138.16Application No. 16/365,093 end portions of the first and second coils extend beyond both the one surface and the another surface of the support member in the thickness direction.
Okubo et al. shows a coil component (Figs. 2-3) teaching and suggesting such that theDB1/ 125563138.16Application No. 16/365,093 end portions (13, 14) of the first (11) and second (12) coils extend beyond both the one surface and the another surface (elements 13, 14 extends to elements 15, 16) of the support member (10) in the thickness direction (see Figs. 2-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have such that theDB1/ 125563138.16Application No. 16/365,093 end portions of the first and second coils extend beyond both the one surface and the another surface of the support member in the thickness direction as taught by Okubo et al. for the coil component as disclosed by Yoon et al. in view of Moon et al. to have the electrode area increased to further enhance mounting strength (Paragraph [0011]) and reliable mounting is possible (Paragraph [0040]).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Moon et al. and Okubo et al. as applied to claim 17 above, and further in view of Jeong et al. [U.S. Pub. No. 2012/0274432].
Regarding Claim 19, Yoon et al. in view of Moon et al. and Okubo et al. shows the claimed invention as applied above but does not show the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil.
Jeong et al. shows a coil component (Fig. 6) teaching and suggesting the one end portion of the first insulating layer (top portion of element 60) directly contacts the end portion of the first coil (see Fig. 6, top portion of element 60 directly contacts the end portion of top element 20), and the one end portion of the second insulating layer (bottom portion of element 60) directly contacts the end portion of the second coil (see Fig. 6, bottom portion of element 60 directly contacts the end portion of bottom element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil as taught by Jeong et al. for the coil component as disclosed by Yoon et al. in view of Moon et al. and Okubo et al. to facilitate insulation to by protecting the body and prevent short-circuits to acquired excellent reliability (Paragraphs [0056]-[0057]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to first insulating layer and second insulating layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art based on desirable insulation. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Moon et al. and Okubo et al. as applied to claim 17 above, and further in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claim 19, Yoon et al. in view of Moon et al. and Okubo et al. shows the claimed invention as applied above but does not show the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil.
Ito et al. shows a coil component (Fig. 3B) teaching and suggesting the one end portion of the first insulating layer (top portion of element 19) directly contacts the end portion of the first coil (see Fig. 3B, top portion of element 19 directly contacts the end portion of element 12), and the one end portion of the second insulating layer (bottom portion of element 19) directly contacts the end portion of the second coil (see Fig. 3B, bottom portion of element 19 directly contacts the end portion of element 13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the one end portion of the first insulating layer directly contacts the end portion of the first coil, and the one end portion of the second insulating layer directly contacts the end portion of the second coil as taught by Ito et al. for the coil component as disclosed by Yoon et al. in view of Moon et al. and Okubo et al. to facilitate insulation to prevent short-circuits and ensure sufficient insulating property between terminal electrodes (Paragraph [0086]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to first insulating layer and second insulating layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art based on desirable insulation. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

    PNG
    media_image1.png
    464
    682
    media_image1.png
    Greyscale

Drawing 1
Allowable Subject Matter
Claims 1-16 and 18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837